IN THE DISTRICT COURT OF APPEAL
                                               FIRST DISTRICT, STATE OF FLORIDA

                                               NOT FINAL UNTIL TIME EXPIRES TO
WILLIE FLOYD,                                  FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
      Petitioner,
                                               CASE NO. 1D14-4441
v.

STATE OF FLORIDA,

      Respondent.

______________________________/


Opinion filed April 28, 2015.

Petition – Ineffective Assistance of Counsel – Original Jurisdiction.

Willie Floyd, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Respondent.



PER CURIAM.

      DENIED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.